DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim(s) 11 and 23 are objected to because of the following informalities: 
Claim 11, line 2, “an evaluation signal”, should be change to - - the evaluation signal - -.
Claim 23, line 2, “an evaluation signal”, should be change to - - the evaluation signal - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5 – 8, 13 – 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 9,653,904 B2) in view of Maftoul “Absorption of Arc Radiation by a Cold SF6 Gas” and Hodgkinson (US 2008/0239322 A1).

With regard to claim 1, Schweitzer teaches a device (103, 203 – Fig. 1B, Fig. 2) for recognizing an arcing fault in incident light (col. 1, lines 50-67; col. 2, lines 1-14, visible light), comprising;
a sensor (116A-116D, 217, 221; Fig. 1B – Fig. 2) configured to detect electro optical radiation (EO radiation, col. 1, lines 56-64 “electro optical radiation (EO radiation) may refer to various frequencies and/or wavelengths of electromagnetic radiation (e.g., visible light). EO radiation as used herein may include a broad range of EO frequencies and/or wavelengths, including, but not limited to: radio, microwave, infrared (IR), visible, ultraviolet (UV), X-ray frequencies, and the like. An arc flash event may emit a subset of the possible frequencies and/or wavelengths of EO radiation (e.g., produce EO radiation within a particular spectrum”) of the incident light (col. 6, lines 50-59, col.9, lines 15-27); and
 an evaluation unit (224 – Fig. 2) configured to generate an evaluation signal (205 – Fig. 2) when EO radiation has been detected (col. 9, lines 55-61).
Schweitzer teaches does not expressly teach a sensor configured to detect absorption lines of the incident light; and an evaluation signal when characteristic absorption lines are present in the detected absorption lines.
Maftoul teaches that when an electrical arc is initiated between contacts, light radiation (electro optical radiation) is one of a typical arc manifestations. This radiation is absorbed in a different manner by the surrounding gas. After the hot region of the arc, this radiation propagates in a relatively cold gas (SF6) at ambient temperature (characteristic absorption lines/absorption lines refer to the tendency of cool atmospheric gas to absorb the same lines of light) and the optical spectrum of the arc emitted light stretches from X-rays to infra-red region, so special attention has been paid to the question of the light detection (see Maftoul, lines 1-24).
Hodgkinson teaches a sensor (1, Fig. 1 – Fig. 7) configured to detect absorption lines of the incident light ([0003] lines 1-10).

With regard to claim 2, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 1, and Schweitzer further teaches the evaluation signal (205 – Fig. 2) is present at an output of the evaluation unit (see output of 224 – Fig. 2).
With regard to claim 3, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 1, and Hodgkinson further teaches the sensor (1, Fig. 1 – Fig. 7) includes a sensor window (20, Fig. 2 – Fig. 7), through which the incident light is detected.
With regard to claim 5, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 1, and Hodgkinson further teaches the sensor detects Fraunhofer lines ([0003] lines 1-10, Hodgkinson’s optical absorption gas sensor is capable to detect absorption lines; therefore the sensor is capable to detect Fraunhofer lines).
With regard to claim 6, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 1, and Schweitzer further teaches an electrical switchgear (104 – Fig. 1B) (col. 5, lines 34-42; col. 6 lines 46-47), comprising: the device (103, 203 – Fig. 1B, Fig. 2) for recognizing an arcing fault (col. 1, lines 50-67; col. 2, lines 1-14) of claim 1, wherein the sensor (116A-116D, 217, 221; Fig. 1B – Fig. 2) of the device (103, 203 – Fig. 1B, Fig. 2) is further configured to detects the incident light within the electrical switchgear (104 – Fig. 1B).
With regard to claim 7, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 6, and Schweitzer further teaches the evaluation signal (205 – Fig. 2) initiates countermeasures for at least one of reduction and clearance of the arcing fault (229 – Fig. 2) (trip signal).
With regard to claim 8, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 6, and Schweitzer further teaches the sensor (116A-116D, 217, 221; Fig. 1B – Fig. 2) of the device is arranged within the electrical switchgear (col. 6, lines 50-59).
With regard to claim 13, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 6, and Schweitzer further teaches the sensor further configured to detect Fraunhofer lines ([0003] lines 1-10, Hodgkinson’s optical absorption gas sensor is capable to detect absorption lines; therefore the sensor is capable to detect Fraunhofer lines) for the metals which are employed in the electrical switchgear (104 – Fig. 1B) (metal housing and/or conductor rails 114A, 114B, and 114C).
With regard to claim 14, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 2, and Hodgkinson further teaches the sensor (1, Fig. 1 – Fig. 7) includes a sensor window (20, Fig. 2 – Fig. 7), through which the incident light is detected.
With regard to claim 16, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 2, and Hodgkinson further teaches the sensor detects Fraunhofer lines ([0003] lines 1-10, Hodgkinson’s optical absorption gas sensor is capable to detect absorption lines; therefore the sensor is capable to detect Fraunhofer lines).
With regard to claim 18, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 3, and Hodgkinson further teaches the sensor detects Fraunhofer lines ([0003] lines 1-10, Hodgkinson’s optical absorption gas sensor is capable to detect absorption lines; therefore the sensor is capable to detect Fraunhofer lines).
With regard to claim 20, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 7, and Schweitzer further teaches the sensor (116A-116D, 217, 221; Fig. 1B – Fig. 2) of the device is arranged within the electrical switchgear (col. 6, lines 50-59).

Claim(s) 4, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 9,653,904 B2) in view of Maftoul “Absorption of Arc Radiation by a Cold SF6 Gas” and Hodgkinson (US 2008/0239322 A1) in further view of Ankang (CN 202373539 U).

With regard to claim 4, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 1, Schweitzer further teaches the evaluation signal (205 – Fig. 2) and Hodgkinson teaches the optical absorption gas (Abstract, line 1); but do not expressly teach the evaluation signal is generated in response to the presence of absorption lines for Cu, Al or Fe.  Ankang teaches the luminous gas that contains metal vapor for Cu (i.e., Abstract, lines 4-7).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Schweitzer, Maftoul, and Hodgkinson to have the evaluation signal generated in response to the presence of absorption lines for Cu, Al or Fe since these metals are commonly used as conductor rails in the electrical field and doing so is within the ordinary capability of those skilled in the art.
Examiner’s Note: Examiner's brings as extrinsic evidence the prior art reference Wu (US 2011/0026183 A1), to show that conductor rails (e.g., 16, 17) (Fig. 1) are formed of Cu or Al (i.e., [0027] lines 11-15).
With regard to claim 15, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 2, Schweitzer further teaches the evaluation signal (205 – Fig. 2) and Hodgkinson teaches the optical absorption gas (Abstract, line 1); but do not expressly teach the evaluation signal is generated in response to the presence of absorption lines for Cu, Al or Fe.  Ankang teaches the luminous gas that contains metal vapor for Cu (i.e., Abstract, lines 4-7).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Schweitzer, Maftoul, and Hodgkinson to have the evaluation signal generated in response to the presence of absorption lines for Cu, Al or Fe since these metals are commonly used as conductor rails in the electrical field and doing so is within the ordinary capability of those skilled in the art.
Examiner’s Note: Examiner's brings as extrinsic evidence the prior art reference Wu (US 2011/0026183 A1), to show that conductor rails (e.g., 16, 17) (Fig. 1) are formed of Cu or Al (i.e., [0027] lines 11-15).
With regard to claim 17, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 3, and Schweitzer further teaches the evaluation signal (205 – Fig. 2) and Hodgkinson teaches the optical absorption gas (Abstract, line 1); but do not expressly teach the evaluation signal is generated in response 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Schweitzer, Maftoul, and Hodgkinson to have the evaluation signal generated in response to the presence of absorption lines for Cu, Al or Fe since these metals are commonly used as conductor rails in the electrical field and doing so is within the ordinary capability of those skilled in the art.
Examiner’s Note: Examiner's brings as extrinsic evidence the prior art reference Wu (US 2011/0026183 A1), to show that conductor rails (e.g., 16, 17) (Fig. 1) are formed of Cu or Al (i.e., [0027] lines 11-15).
With regard to claim 19, Schweitzer, Maftoul, Hodgkinson, and Ankang teach all the limitations of claim 4, and Hodgkinson further teaches the sensor detects Fraunhofer lines ([0003] lines 1-10, Hodgkinson’s optical absorption gas sensor is capable to detect absorption lines; therefore the sensor is capable to detect Fraunhofer lines).

Claim(s) 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 9,653,904 B2), Maftoul “Absorption of Arc Radiation by a Cold SF6 Gas”, Hodgkinson (US 2008/0239322 A1) in further view of Wu (US 2011/0026183 A1).

With regard to claim 9, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 6, and Schweitzer further teaches conductor rails (114A, 114B, and 114C – Fig. 1B), but do not expressly teach conductor rails which are formed of Cu or Al.
Wu teaches switchgear with conductor rails (e.g., 16, 17) (Fig. 1) which are formed of Cu or Al (i.e., [0027] lines 11-15).
It would have been an obvious matter of design choice to have conductors formed of copper (Cu) or aluminum (Al) since copper and aluminum metals are commonly used as conductor rails in the electrical field and doing so is within the ordinary capability of those skilled in the art.
With regard to claim 21, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 7, and Schweitzer further teaches conductor rails (114A, 114B, and 114C – Fig. 1B), but do not expressly teach conductor rails which are formed of Cu or Al.
Wu teaches switchgear with conductor rails (e.g., 16, 17) (Fig. 1) which are formed of Cu or Al (i.e., [0027] lines 11-15).
It would have been an obvious matter of design choice to have conductors formed of copper (Cu) or aluminum (Al) since copper and aluminum metals are commonly used as conductor rails in the electrical field and doing so is within the ordinary capability of those skilled in the art.

Claim(s) 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 9,653,904 B2), Maftoul “Absorption of Arc Radiation by a Cold SF6 Gas”, Hodgkinson (US 2008/0239322 A1) in further view of Jackson (US 5,193,049).

With regard to claim 10, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 6, and Schweitzer further teaches a housing (104 – Fig. 1B), but do not expressly teach a housing formed of Fe or steel.
Jackson teaches a housing, formed of Fe or steel (i.e., col. 1, lines15-18).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the housing of Schweitzer, Matfoul, and Hodgkinson, to have a housing formed of Fe or steel, as taught by Jackson, in order to contain the pressure created by the arcing fault (short circuit) that includes metal vaporized metal particles and doing so is within the ordinary capability of those skilled in the art.
With regard to claim 22, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 7, and Schweitzer further teaches a housing (104 – Fig. 1B), but do not expressly teach a housing formed of Fe or steel.
Jackson teaches a housing, formed of Fe or steel (i.e., col. 1, lines15-18).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the housing of Schweitzer, Matfoul, and Hodgkinson, to have a housing formed of Fe or steel, as .

Claim(s) 11 – 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 9,653,904 B2), Maftoul “Absorption of Arc Radiation by a Cold SF6 Gas”, Hodgkinson (US 2008/0239322 A1) in further view of Land (US 2008/0094612 A1).

With regard to claim 11, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 6, and Schweitzer further teaches the evaluation unit (224 – Fig. 2) further configured to generate the evaluation signal (205 – Fig. 2), but do not expressly teach that the evaluation signal is generated within 10 ms.
Land teaches a system (10 – Fig. 1) is adapted to generate/send a signal within 1 to 2 milliseconds to a circuit breaker to initiate countermeasures for at least one of reduction and clearance of the arcing fault/cut off power to the circuit ([0016] lines 1-16).
Schweitzer, Maftoul, and Hodgkinson discloses the claimed invention except for an evaluation signal generated within 10 ms.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to generated the evaluation signal within 10 ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 12, Schweitzer, Maftoul, Hodgkinson, and Land teach all the limitations of claim 11, but do not expressly teach the evaluation unit is further configured to generate the evaluation signal within a time of 3 ms to 6 ms.
Schweitzer, Maftoul, Hodgkinson, and Land discloses the claimed invention except for the evaluation signal is generated within a time of 3 ms to 6 ms.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to generated the evaluation signal within a time of 3 ms to 6 ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 23, Schweitzer, Maftoul, and Hodgkinson teach all the limitations of claim 7, and Schweitzer further teaches the evaluation unit (224 – Fig. 2) further configured to generate the evaluation signal (205 – Fig. 2), but do not expressly teach that the evaluation signal is generated within 10 ms.
Land teaches a system (10 – Fig. 1) is adapted to generate/send a signal within 1 to 2 milliseconds to a circuit breaker to initiate countermeasures for at least one of reduction and clearance of the arcing fault/cut off power to the circuit ([0016] lines 1-16).
Schweitzer, Maftoul, and Hodgkinson discloses the claimed invention except for an evaluation signal generated within 10 ms.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to generated the evaluation signal within 10 ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments 
Applicant’s arguments, filed September 24, 2020, with respect to the rejection(s) of claim(s) 1 – 23 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Schweitzer (US 9,653,904 B2), and Maftoul “Absorption of Arc Radiation by a Cold SF6 Gas”, Hodgkinson (US 2008/0239322 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Poultney (US 4,433,248) teaches a Fraunhofer line discriminator.
Dakin (US 4,941,747) teaches an optical sensing arrangement for gas sensing, in which scanned light source means produces a spectrum of regularly spaced wavelengths or lines which correspond as regards spacing to the absorption line spectrum of a gas to be monitored and in 
Caggiano (US 7,580,232 B2) teaches a system for identifying an arcing event in electrical distribution systems is provided. The system comprises a sensor configured to detect ultraviolet light and to generate a signal indicative of the arcing event propagating from the electrical distribution system. A processor coupled to the sensor and configured to analyze an ultraviolet light characteristic from the signal and generate an arc fault signal. A protective device configured to receive the arc fault signal and to mitigate the arcing event in the electrical distribution system.
Richman (GB 2411953 A) teaches a gas detector includes two laser diodes with a each laser at a wavelength close to a different optical absorption line of the same target gas.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.B./
Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836